Appellee instituted action by writ of foreign attachment against appellant, but failed to file a statement of claim within the same year as required by the Act of May 12, 1897, P. L. 62. Appellant, therefore, took a rule to show cause why the statement of claim should not be stricken off and the writ be abated. The court below, after hearing, in an opinion by Judge KALODNER, discharged the rule. This appeal was taken from that order.
The case was heard by this court on its merits, but we cannot avoid the conclusion that the order appealed from is interlocutory, and therefore an appeal does not lie at this time. See Prettyman v. Irwin, 273 Pa. 522, 528.
Appeal quashed. *Page 151